Citation Nr: 1724884	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-29 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of an overpayment of pension benefits in the amount of $3,600, including preliminarily considering the validity of the debt.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1979 to August 1991.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from September 2006 and December 2006 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), Pension Center, in Milwaukee, Wisconsin. 
In a March 2007 decision on waiver of indebtedness, a portion of the original amount of debt was waived, thereby reducing the debt in question to the $3600 reflected on the title page. 

This matter was previously before the Board in February 2011, November 2011, and July 2012 at which time it was remanded for additional development.  Unfortunately, the Board finds that there was not substantial compliance with the remand instructions and further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Importantly, the Board notes that the Veteran appointed the Alabama Department of Veterans Affairs as his representative in March 2000.  He has not withdrawn this representation nor executed another VA Form 21-22 authorizing the Georgia Department of Veterans Affairs to represent him.  Appropriate notice of this decision should be provided to the correct representative. 

The issue of entitlement to apportionment has been raised by the record in a March 2014 statement, but it is unclear whether the Agency of Original Jurisdiction (AOJ) ever acted on it.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The February 2011, November 2011, and July 2012 Board remands instructed the RO to provide the Veteran with another Financial Status Report (VA Form 20-5655) to provide updated information on income and expenses.  The RO has not provided the Veteran with this form and it is clear from the record that his income and expenses have changed since September 2008, the date he submitted his previous Financial Status Report.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall provide the Veteran with another Financial Status Report (VA Form 20-5655), and associate the response with the record.  If the Veteran does not respond, the RO should document the failure to reply in a VA memorandum. 

2. If the Veteran provides an updated financial report, then the RO/AMC must readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

